DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1,1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
1.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,166,231. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are similar in scope and content of the patented claims.
As to claim 1, Cunningham teaches a method comprising: determining, for one or more battery-operated devices, a total battery loss using clear channel assessment (CCA) and a total battery savings using CCA; comparing the total battery savings to the total battery loss for the one or more battery- operated devices to determine that the total battery savings is greater than the total battery loss; and generating, based on the determination that the total battery savings is greater than the total battery loss, noise to cause prevention of transmission from the one or more battery- operated devices (see claim 1).
As to claim 2, Cunningham teaches wherein each of the one or more battery-operated devices is associated with a signal-to-noise ratio (SNR), a signal-to-interference ratio (SIR), and a threshold, and wherein determining the total battery loss using CCA and the total battery savings using CCA comprises: comparing, for each of the one or more battery-operated devices, the SNR associated with the device to the threshold associated with the device; comparing, for each device associated with the SNR that satisfies the threshold, the SIR associated with the device to the threshold associated with the device; determining, for each device associated with the SNR or the SIR that does not satisfy the threshold, a battery loss using CCA; and determining, for each device associated with the SIR that satisfies the threshold, a battery savings using CCA (see claim 2).
As to claim 3, Cunningham teaches wherein comparing the total battery savings to the total battery loss for the one or more battery-operated devices comprises: summing the determined battery losses to determine the total battery loss; and summing the determined battery savings to determine the total battery savings (see claim 3).
As to claim 4, Cunningham teaches wherein the threshold for each of the one or more battery- operated devices is determined based on a modulation used by that particular device (see claim 4).
As to claim 5, Cunningham teaches wherein the one or more battery-operated devices comprises at least one Wi-Fi device and at least one ZigBee device, and wherein the threshold for the Wi-Fi device is larger than the threshold for the ZigBee device (see claim 5).
As to claim 6, Cunningham teaches wherein determining, for each device associated with the SIR that satisfies the threshold, the battery savings using CCA comprises: subtracting an energy use during normal transmission from an energy use during CCA (see claim 6).
As to claim 7, Cunningham teaches wherein at least one of the one or more battery-operated devices comprises a ZigBee device, and wherein the threshold for the ZigBee device is 4 dB (see claim 7).
As to claim 8, Cunningham teaches further comprising determining the SNR and the SIR for each of the one of the one or more battery-operated devices based on a distance from each of the one or more battery-operated devices to a receiver (see claim 11).
As to claim 9, Cunningham teaches wherein the receiver comprises two or more antennas, and wherein determining the distance from each of the one of the one or more battery-operated devices to the receiver comprises: determining an angle between each of the one or more battery-operated devices and the receiver, wherein each angle is determined using an angle of arrival (AoA) for a signal transmitted from each of the one or more battery-operated devices to the receiver (see claim 12).
As to claim 10, Cunningham teaches wherein the one or more battery-operated devices comprises at least one of a Wi-Fi device, a ZigBee device, a Bluetooth Low Energy (BLE) device, or a Thread device (see claim 13).
As to claim 11, Cunningham teaches wherein the noise comprises a continuous waveform (see claim 14).
As to claim 12, Cunningham teaches a device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to: determine, for one or more battery-operated devices, a total battery loss using clear channel assessment (CCA) and a total battery savings using CCA; compare the total battery savings to the total battery loss for the one or more battery-operated devices to determine that the total battery savings is greater than the total battery loss; and generate, based on the determination that the total battery savings is greater than the total battery loss, noise to cause prevention of transmission from the one or more battery-operated devices (see claim 15).
As to claim 13, Cunningham teaches wherein each of the one or more battery-operated devices is associated with a signal-to-noise ratio (SNR), a signal-to-interference ratio (SIR), and a threshold, and wherein the instructions, when executed, cause the device to determine the total battery loss using CCA and the total battery savings using CCA by: comparing, for each of the one or more battery-operated devices, the SNR associated with the device to the threshold associated with the device; comparing, for each device associated with the SNR that satisfies the threshold, the SIR associated with the device to the threshold associated with the device; determining, for each device associated with the SNR or the SIR that does not satisfy the threshold, a battery loss using CCA; and determining, for each device associated with the SIR that satisfies the threshold, a battery savings using CCA (see claim 16).
As to claim 14, Cunningham teaches wherein the instructions, when executed, cause the device to compare the total battery savings to the total battery loss for the one or more battery-operated devices to determine that the total battery savings is greater than the total battery loss by: summing the determined battery losses to determine the total battery loss; and Page 4 of 7DOCKET NO.: 102005.012201PATENT Application No.: 17/493,241 Missing Parts Dated: October 19, 2021 summing the determined battery savings to determine the total battery savings (see claim 17).
As to claim 15, Cunningham teaches wherein the threshold for each of the one or more battery- operated devices is determined based on a modulation used by that particular device (see claim 4).
As to claim 16, Cunningham teaches, wherein the instructions, when executed, cause the device to determine the SNR and the SIR for each of the one of the one or more battery-operated devices based on a distance from each of the one or more battery-operated devices to a receiver (see claim 11).
As to claim 17, Cunningham teaches a non-transitory computer-readable medium storing instructions that, when executed, cause: determining, for one or more battery-operated devices, a total battery loss using clear channel assessment (CCA) and a total battery savings using CCA; comparing the total battery savings to the total battery loss for the one or more battery- operated devices to determine that the total battery savings is greater than the total battery loss; and generating, based on the determination that the total battery savings is greater than the total battery loss, noise to cause prevention of transmission from the one or more battery- operated devices (see claim 18).
As to claim 18, Cunningham teaches wherein each of the one or more battery-operated devices is associated with a signal-to-noise ratio (SNR), a signal- to-interference ratio (SIR), and a threshold, and wherein the instructions, when executed, cause determining the total battery loss using CCA and the battery savings using CCA by: comparing, for each of the one or more battery-operated devices, the SNR associated with the device to the threshold associated with the device; comparing, for each device associated with the SNR that satisfies the threshold, the SIR associated with the device to the threshold associated with the device; determining, for each device associated with the SNR or the SIR that does not satisfy the threshold, a battery loss using CCA; and Page 5 of 7DOCKET NO.: 102005.012201PATENT Application No.: 17/493,241 Missing Parts Dated: October 19, 2021 determining, for each device associated with the SIR that satisfies the threshold, a battery savings using CCA (see claim 19).
As to claim 19, Cunningham teaches wherein the instructions, when executed, cause comparing the total battery savings to the total battery loss for the one or more battery-operated devices to determine that the total battery savings is greater than the total battery loss by: summing the determined battery losses to determine the total loss; and summing the determined battery savings to determine the total savings (see clam 20).
As to claim 20, Cunningham teaches wherein the threshold for each of the one or more battery-operated devices is determined based on a modulation used by that particular device (see claim 4).
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T LE/Primary Examiner, Art Unit 2649